Citation Nr: 0009913	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-11 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina 




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for dementia.

2.  Entitlement to a rating in excess of 60 percent for 
residuals of prostate cancer.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1961 to September 
1963 and from May 1965 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
60 percent rating for status post prostate cancer, and found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for "Alzheimer's 
dementia".  

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the prostate cancer 
issues on appeal--and a claim for an increased rating of a 
service connected disability.  Accordingly, that issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.  

REMAND

New and Material Evidence to Reopen Claim
for Service Connection for Dementia

As to the new and material evidence question, in the May and 
December 1997 rating decisions, the RO determined that the 
evidence received in regard to the veteran's request to 
reopen the claim for service connection for Alzheimer's 
disease and dementia did not constitute new and material 
evidence sufficient to reopen the claim.  The RO stated that 
"[t]o justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  The 
RO subsequently issued a statement of the case in May 1998 
and a supplemental statement of the case in October 1998, 
neither of which provided the veteran the pertinent language 
of 38 C.F.R. § 3.156 regarding the submission of new and 
material evidence to reopen a claim, nor did the RO rely on 
the regulation to explain the decision.

This "changed outcome" test cited by the RO was established 
by the United States Court of Appeals for Veterans Claims 
(Court) in the case of Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, the United States Court of Appeals for 
the Federal Circuit has concluded that the Court in Colvin 
impermissibly ignored the definition of "material evidence" 
adopted by VA in 38 C.F.R. § 3.156 as a reasonable 
interpretation of an otherwise ambiguous statutory term and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate an unduly burdensome definition of 
materiality.  Hence, that part of the Colvin test was 
overruled for purposes of reopening claims for veterans' 
benefits.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  
The Hodge ruling provided for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. West, 12 Vet. App. 1 
(1998).  In the present case, the RO, having relied upon the 
Colvin test found impermissible in Hodge, must reconsider the 
veteran's claim in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The Board therefore finds that this matter should 
be remanded for the RO to consider whether new and material 
evidence has been submitted to reopen the claim, taking into 
consideration Hodge, Elkins, and Winters.  

Entitlement to Rating in Excess of 60 Percent
for Residuals of Prostate Cancer

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

The Board notes that by rating action in May 1997, the RO 
granted service connection and a 60 percent rating for status 
post prostate cancer, effective from November 7, 1996, which 
is the date that the final rule, amending 38 C.F.R. § 
3.307(a) and 3.309(e) and establishing presumptive service 
connection for prostate cancer based on exposure to 
herbicides was effective.  See 61 Fed.Reg. 57586-57589 
(November 7, 1996). 

The record reflects that in October 1994 the veteran 
underwent a bilateral pelvic lymphadenectomy and radical 
retropubic prostatectomy.  There are several references in 
the record, by both the veteran's wife and private 
physicians, that the veteran underwent a course of radiation 
therapy following the operation in October 1994.  It is 
unclear as to the nature of this radiation therapy and it is 
also unclear as to when and where the radiation therapy took 
place.  Verification of the time period for this radiation 
therapy is crucial, because the relevant diagnostic code, for 
malignant neoplasms of the genitourinary system, provides for 
a 100 percent rating following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure.  It is further noted that the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 115a, Diagnostic Code 7528.

Additionally, on VA examination in April 1997 it appears that 
the VA examiner did not have access to the veteran's claims 
folder, as the veteran's medical history was reportedly 
obtained through his wife, due to the veteran's Alzheimer's 
disease.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In that regard, the RO should 
ascertain if there are additional treatment records available 
and then schedule the veteran for an appropriate examination 
to determine the current severity of his residuals of 
prostate cancer.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
his wife to request that they submit the 
names and addresses of all health care 
providers, VA or private, who may have 
treated him for his residuals of prostate 
cancer since September 1998.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  The 
RO should also specifically request 
information pertaining to the dates and 
location that he received radiation 
therapy.  

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
determine the current severity of his 
residuals of prostate cancer.  The claims 
folder, including any additional 
treatment records obtained pursuant to 
the aforementioned directive,  must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include PSA 
testing, and the examiner should provide 
an explanation for the findings on PSA 
testing.  The examiner should indicate 
whether there has been any local 
reoccurrence or metastasis of the 
veteran's prostate cancer.  The examiner 
should also indicate whether the veteran 
has persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or experiences lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion.  

3.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to service connection for a 
dementia, and may not rely on the 
definition of "material" established in 
Colvin; instead, only the definition of 
"new and material" found in 38 C.F.R. 
§ 3.156 may be used.  If the RO finds 
that new and material evidence has been 
submitted to reopen the claim, the RO 
must then determine whether the claim is 
well grounded and, if so, ensure that 
VA's duty to assist has been fulfilled.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record, to include 
consideration of whether he may be 
entitled to staged ratings, pursuant to 
Fenderson.  If any action taken remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case and a reasonable period of time for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


